Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The amendments to figures 1-4 overcome the objections made in the prior Office Action. The objection to the drawings is withdrawn.
	The amended title of the invention is descriptive. The objection to the title of the invention is withdrawn.
	With respect to the prior art rejections, Applicant’s arguments have been fully considered, but they are not persuasive. 
	Claim 1 has been amended to recite “wherein the speech recognition server transmits a command to another server according to a speech recognition result of the speech signal received from the information processing apparatus after the activation process”. Applicant argues while Lawrence discloses to access servers in the cloud to process tasks, Lawrence does not disclose accessing a first server on the cloud and then accessing a second server in the cloud based on a “speech recognition result”.
	However, the assertion that Lawrence must disclose “accessing a first server on the cloud and then accessing a second server in the cloud” is misplaced because cloud computing resources, by definition, may be distributed to any number of physical and virtual resources dynamically and without control or knowledge of the client. See NIST Definition of Cloud Computing. Therefore, since Lawrence discloses performing various tasks “in the cloud”, the processing of those tasks may occur on any number of “servers”.  Additionally, paragraph [0015] discloses the tasks better suited for the cloud “likely require non-local calculations and access to social media servers”. This implies the task requires s process the utterance, search for the ‘weather in Bangalore’ and deliver the current Bangalore weather conditions to the user”. By using the plural term “servers”, Lawrence clearly discloses multiple servers are used to process the utterance, then perform the additional tasks based on that utterance. It is also noted that the Alexa service offered by Amazon inherently requires sending speech audio to servers hosting the Alexa service for speech recognition, even when directly implemented in a product such as a smart speaker, phone, etc. See AVS Device SDK.
	For the reasons give above, Lawrence is considered to disclose a speech recognition server that transmits a command to another server according to a speech recognition result of the speech signal received from the information processing apparatus after the activation process. The prior art rejections of claims 1 and 7 are therefore maintained.
	Upon further consideration, however, amended claim 4, claim 5, and newly added claims 8 and 9 are considered to include allowable subject matter. Specifically, claim 4 requires the first controller to output, in addition to the second activation word, a specification word for specifying a transmission destination of the command to the second controller. While Bangalore discloses transmitting utterances to a specific destination according to predefined rules (paragraphs [0017-0019]), Bangalore does not disclose outputting a speech signal corresponding to a specification word in addition to outputting a speech signal corresponding to the second activation word.  Similarly, with respect to claim 8, Bangalore does not disclose or suggest to output, to the second controller, a speech signal corresponding to a specification word for specifying a transmission destination of a command, next to the speech signal corresponding to the second activation word.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 6-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lawrence (U.S. Patent Application Pub. No. 2019/0013019).
	In regard to claim 1, Lawrence discloses an information processing apparatus (Fig. 3), comprising: 
	a speech obtainer which obtains speech of a user (microphone 148, paragraph [0013]); 
	a first controller which, when the first controller recognizes that the speech obtained by the speech obtainer is a first activation word, outputs a speech signal corresponding to a second activation word different from the first activation word (Voice Assistant Abstraction Layer (VAAL) 120 determines when a key phrase (activation word) is detected, paragraphs [0010 and 0013], and replaces the key phrase with a different key phrase, paragraph [0019]); and 
	a second controller which performs an activation process for starting transmission of the speech signal of the speech obtained by the speech obtainer to a speech recognition server when the second controller recognizes that the speech signal output by the first controller indicates the second activation word (see Figs. 4-6, the speech command comprising the replaced key phrase is routed to one or more of local assistants 102-108, and in response to receiving the replaced key phrase, the local assistant(s) transmit the speech to a cloud speech recognition server, paragraphs [0010], [0019], and [0020-0023]),
	wherein the speech recognition server transmits a command to another server according to a speech recognition result of the speech signal received from the information processing apparatus after 

	In regard to claim 2, Lawrence discloses when the first controller recognizes that the speech obtained by the speech obtainer is the second activation word, the first controller outputs the speech signal corresponding to the second activation word to the second controller (if the user utters a key phrase of the assistants 102-108, the key phrase is passed through the VAAL 120 directly to the assistant, paragraph [0020]).

	In regard to claim 6, Lawrence discloses a speech recognition system, comprising:
	the information processing apparatus according to claim 1 (see rejection of claim 1, above); and 
	the speech recognition server (cloud based recognition servers, paragraph [0010]).

	In regard to claim 7, Lawrence discloses an information processing method which is executed by a computer, the information processing method comprising: 
	obtaining speech of a user (speech obtained by a microphone 148, paragraph [0013]); 
	when the speech obtained is recognized to be a first activation word, outputting a speech signal corresponding to a second activation word different from the first activation word (Voice Assistant Abstraction Layer (VAAL) 120 determines when a key phrase (activation word) is detected, paragraphs [0010 and 0013], and replaces the key phrase with a different key phrase, paragraph [0019]); and 
	when the speech signal output is recognized to indicate the second activation word, performing an activation process for starting transmission of the speech signal of the speech obtained to a speech recognition server (see Figs. 4-6, the speech command comprising the replaced key phrase is routed to one or more of local assistants 102-108, and in response to receiving the replaced key phrase, the local 
	transmitting, by the speech recognition server, a command to another server according to a speech recognition result of the speech signal received after the activation process (a task is recognized from the input speech command, and if necessary, additional servers (e.g. social media servers) are accessed to execute the task, paragraphs [0014-0015]),
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence, in view of Kim (U.S. Patent Application Pub. No. 2018/0301147).
In regard to claim 3, Lawrence does not disclose when the first controller recognizes that the speech obtained by the speech obtainer is the second activation word, the first controller does not output the speech signal corresponding to the second activation word to the second controller.
Kim discloses a first controller (Fig. 1, IPA management application 130) that, when the first controller recognizes that the speech obtained by the speech obtainer is the second activation word, the first controller does not output the speech signal corresponding to the second activation word to the 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to not output the speech signal corresponding to the second activation word to the second controller, because separating the activation word allows a single command to be routed to multiple services so that multiple responses to a single command may be received, as taught by Kim (paragraph [0047]).


Allowable Subject Matter
Claims 4-5 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In regard to claim 4, Bangalore discloses transmitting utterances to a specific destination according to predefined rules (paragraphs [0017-0019]). Bangalore does not disclose outputting a speech signal corresponding to a specification word in addition to outputting a speech signal corresponding to the second activation word. Kim discloses adding an activation phrase to a voice command that does not include an activation phrase (paragraph [0042]). However, Kim discloses this only occurs in a subsequent voice command that is received after a previous voice command including an activation phrase. Kim also does not disclose or suggest, therefore, a first controller that outputs a speech signal corresponding to the second activation word when the first controller recognizes that the speech obtained by the speech obtainer is the first activation word, and outputs a speech signal 
In regard to claim 8, for similar reasons as claim 4, Bangalore and Kim do not disclose or suggest to output a speech signal corresponding to a specification word for specifying a transmission destination of a command, next to the speech signal corresponding to the second activation word.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN LOUIS ALBERTALLI whose telephone number is (571)272-7616.  The examiner can normally be reached on W: 12-4, Th: 9-3, F: 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BLA 3/18/21
/BRIAN L ALBERTALLI/Primary Examiner, Art Unit 2656